Citation Nr: 1760134	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-05 552	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD), previously characterized as anxiety disorder, evaluated as 10 percent disabling prior to March 29, 2016, and as 70 percent disabling from that date.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from October 1965 to August 1968.

This matter came before the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

When the appeal was before the Board in October 2016, the Board noted that the issue of entitlement to a total rating based on unemployability due to service-connected disability (TDIU) had been raised, and took jurisdiction of that issue.  The issues of entitlement to a higher evaluation for the psychiatric disorder and for a TDIU were remanded for development of the record.  

While the appeal was in remand status, the Agency of Original Jurisdiction (AOJ) issued a rating decision in May 2017 that awarded a 70 percent evaluation for PTSD and granted a TDIU, both effective March 29, 2016.


FINDING OF FACT

On May 25, 3017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the record reflects that the Veteran responded to the AOJ's May 2017 rating decision with an Appeals Satisfaction Notice which indicated that he no longer wanted to pursue the remaining issues on appeal.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KRISTI L. GUNN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


